Order entered January 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01282-CR

                              ELIZABETH RAMSEY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-53926-I

                                             ORDER
       The Court GRANTS the January 9, 2015 motion of Lori Ordiway to withdraw as

appellant’s attorney. We DIRECT the Clerk to remove Lori Ordiway as appellant’s appointed

attorney of record.

       We ORDER the trial court to appoint new counsel to represent appellant and to transmit

to this Court, within FIFTEEN DAYS of the date of this order, the order appointing new

counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Don Adams, Presiding Judge, Criminal District Court No. 2; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.

                                                  /s/    ADA BROWN
                                                         JUSTICE